Citation Nr: 0928047	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a head injury, to 
include as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a right knee disability, to 
include scar.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to bilateral pes planus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to jungle rot of the feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a thyroid condition, claimed 
as a result of exposure to herbicides.

6.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in April 2009.  A transcript of 
the hearing has been associated with the record.

The issue of entitlement to a higher evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  There is no evidence of residuals of a head injury that 
are related to service.

2.  In a June 2006 rating decision, the RO denied service 
connection for a right knee disability, bilateral pes planus, 
jungle rot of the feet, and a thyroid condition; the Veteran 
was advised of his appellate rights but did not timely appeal 
this decision.

3.  The evidence received since the June 2006 rating decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for a right knee disability, bilateral pes planus, jungle rot 
of the feet, or a thyroid condition.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The June 2006 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

3.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for a right 
knee disability, bilateral pes planus, jungle rot of the 
feet, or a thyroid condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2006 discussed the manner in which VA 
determines disability ratings and effective dates.

In February 2008 the Veteran was advised that his claims for 
a right knee condition, bilateral pes planus, jungle rot, and 
a thyroid condition had been previously denied and that the 
appeal period had expired.  He was told that in order to 
reopen his claim, new and material evidence must be 
submitted.  The meaning of new and material evidence was 
discussed.  The underlying bases for the previous final 
denials were also discussed.  The Veteran was also advised of 
the evidence necessary to support a claim of entitlement to 
service connection.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

In July 2008 the Veteran was provided information concerning 
his claim of entitlement to service connection for a head 
injury.  This letter instructed the Veteran regarding the 
evidence necessary to support a claim for service connection, 
listed the evidence of record, and told the Veteran how VA 
would assist him.

With respect to the timing of VCAA notice, such notice was 
provided to the Veteran prior to initial adjudication of the 
issues now before the Board.  The content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA examination of his claimed residuals of a head injury.  
However, the Board finds that a VA examination is not 
necessary in order to decide the Veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
evidence of a current disability characterized as residuals 
of a head injury.  Although there are private treatment 
records dating back several years, they do not reflect any 
findings that are suggestive of a history of head injury.  
Accordingly, the Board has concluded that a VA examination is 
not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection

As an initial matter the Board observes that there are 
records reflecting that the Veteran served in combat.  38 
U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service incurrence or aggravation of certain chronic diseases 
may be presumed if they are manifested to a compensable 
degree within a year of a Veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding regarding the claimed head 
injury residuals.  Upon separation examination in March 1969, 
the Veteran denied history of head injury, epilepsy or fits, 
and periods of unconsciousness.  Physical examination 
revealed a normal head, and the Veteran was also 
neurologically normal.  He was determined to be qualified for 
separation.  

Neither post-service private nor VA treatment records reflect 
treatment or findings pertaining to a head injury.  

The Veteran's hearing testimony did not include any 
discussion of a head injury in service or of any currently 
claimed residuals.

Having carefully considered the record, the Board has 
determined that service connection for residuals of a head 
injury is not warranted.  To the extent that the Veteran 
asserts that this claimed disability is related to exposure 
to Agent Orange during service in Vietnam, the Board notes it 
is clear from the appellant's DD Form 214 that he served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange.  This claimed disability, however, is not a disease 
which is presumptive of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent.  Moreover, the Veteran has produced no evidence, lay 
or medical, showing a current disability that is the result 
of a head injury.  

With respect to direct service connection, as noted, service 
medical records are negative for any finding pertaining to a 
head injury or residuals thereof.  At separation, the Veteran 
was neurologically normal and clinical examination of his 
head was also normal.  He denied associated symptoms.  
Moreover, the grant of service connection requires competent 
evidence to establish a diagnosis of the claimed disability.  
In this regard, the Board notes that the Veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show current disease or injury.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
Veteran to qualify for entitlement to compensation under 
those statutes, the Veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (2001).

The Board has considered the Veteran's argument that he has 
residuals of a head injury and that such disability is 
related to service.  It finds, however, that the Veteran is 
not competent to provide a diagnosis of such disability and 
opine as to whether such claimed disability is related to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Here, the Board is presented with a negative record 
pertaining to a head injury or its residuals.  Accordingly, 
service connection for residuals of a head injury must be 
denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	Right Knee Disability

As noted, the RO denied service connection for a right knee 
disability in June 2006.  It found that there was no current 
disability upon which to base a grant of service connection.

The evidence of record at the time of the June 2006 rating 
decision included the Veteran's service treatment records, 
which show that on discharge examination, a two-inch scar was 
noted on the Veteran's right knee.  At that time, the Veteran 
denied trick or locked knee.  He was found to be qualified 
for separation.

The evidence of record also included private treatment 
reports obtained from M.M.M., M.D., for the period from 
February 1983 to December 2005.  Therein, there is no 
specific reference to the Veteran's right knee.  The reports 
do indicate degenerative joint disease, but do not specify 
the joints involved.  

Finally, the evidence of record in June 2006 included the 
report of a June 2006 VA examination.  At that time, the 
Veteran reported that he was running and lacerated his right 
knee while loading a Howitzer 155.  He stated that he did not 
receive any medical care or treatment.  He complained of 
stiffness in his knee and in the right forefoot.  Physical 
examination revealed no scar on the right knee.  The examiner 
noted that there was no limitation of function.  He concluded 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residuals of 
scar of the right knee.

Evidence submitted since the June 2006 rating decision 
includes additional private treatment records, to include 
duplicates of Dr. M.'s records previously submitted.  None of 
those records demonstrate any current disability of the right 
knee.  

At his hearing, the Veteran described the incident during 
which he injured his knee.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a right knee disability has not been 
submitted.  The June 2006 denial was based on a finding that 
there was no current disability.  The evidence added to the 
record since the previous rating decision does not include 
any reliable evidence of a right knee disability.  In sum, 
none of the evidence added to the record since the previous 
final rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right knee disability.  The Veteran's 
description of the alleged incident in service, and his 
reported symptoms, had previously been voiced and were 
considered by the RO in adjudicating the claim originally; 
the current assertions are therefore cumulative.  
Accordingly, none of the evidence added to the file since the 
June 2006 rating decision is new and material for the purpose 
of reopening the claim of entitlement to service connection 
for a right knee disability.  Accordingly, the claim is not 
reopened.

	Pes Planus

The June 2006 rating decision denied service connection for 
pes planus because the RO determined that the disability had 
preexisted service, and that there was no indication that it 
was aggravated during service.

The Veteran's service treatment records, which were 
considered by the RO in June 2006, reflect that moderate pes 
planus was noted on induction physical examination.  However, 
the records do not show any treatment for or complaint of 
foot problems during service.  The Veteran denied foot 
trouble on separation examination in March 1969.

The record in June 2006 also contained the above referenced 
records from Dr. M.  They are silent with respect to any 
diagnosis, complaint, or abnormal finding pertaining to the 
Veteran's feet.  

Evidence received since the June 2006 rating decision 
includes additional private records as well as VA outpatient 
treatment records, none of which pertain to the Veteran's pes 
planus.  

At his hearing, the Veteran testified that he noticed 
problems with his feet within the first year after service.  
He stated that he currently wore orthopedic shoes.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a pes planus has not been submitted.  The June 
2006 denial was based on a finding that the disability 
preexisted service and was not aggravated by service.  The 
evidence added to the record since the previous rating 
decision does not include any reliable indicating that the 
Veteran's preexisting pes planus was in fact aggravated by 
service.  Rather, the medical treatment records do not refer 
to the Veteran's feet.  In sum, none of the evidence added to 
the record since the previous final rating decision relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for pes planus.  The 
Veteran's description of current symptoms had previously been 
voiced and were considered by the RO in adjudicating the 
claim originally; the current assertions are therefore 
cumulative.  Accordingly, none of the evidence added to the 
file since the June 2006 rating decision is new and material 
for the purpose of reopening the claim of entitlement to 
service connection for pes planus.  Accordingly, the claim is 
not reopened.

	Jungle Rot of the Feet

In the June 2006 rating decision, the RO denied service 
connection for jungle rot.  It noted that there was no 
evidence of the condition in service, and that there was no 
evidence of a relationship between the claimed condition and 
service.

The record in June 2006 included the Veteran's service 
treatment records, which reflect no diagnosis, complaint, or 
abnormal finding pertaining to the skin on the Veteran's 
feet.  On discharge examination in March 1969 the Veteran 
denied foot trouble.  Clinical examination revealed normal 
feet and skin, and the Veteran was determined to be qualified 
for separation.

The record also contained treatment reports from Dr. M.  They 
are also negative for any diagnosis, complaint, or abnormal 
finding pertaining to the skin of the Veteran's feet.  

Since the June 2006 rating decision, additional private and 
VA records have been obtained and associated with the record.  
They are negative for any skin condition of the feet.

At his April 2009 hearing, the Veteran testified that he used 
ointments for his feet.  He noted that he was 40 years old 
before he started taking care of his feet.  He stated that 
the problems he currently has are the same as the problems he 
had in Vietnam.  

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for jungle rot has not been submitted.  The June 
2006 denial was based on a finding that there was no nexus 
between the currently claimed condition and service.  The 
evidence added to the record since the previous rating 
decision does not include any reliable evidence demonstrating 
that the Veteran had a skin condition of his feet in service.  
In sum, none of the evidence added to the record since the 
previous final rating decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for jungle rot.  The Veteran's allegation 
that he had symptoms of jungle rot in service had previously 
been voiced and were considered by the RO in adjudicating the 
claim originally; the current assertions are therefore 
cumulative.  Accordingly, none of the evidence added to the 
file since the June 2006 rating decision is new and material 
for the purpose of reopening the claim of entitlement to 
service connection for jungle rot.  Accordingly, the claim is 
not reopened.

	Thyroid Condition

The June 2006 rating decision denied service connection for a 
thyroid condition, noting that there was no evidence of such 
condition in service and no nexus to service.

Service treatment records, which were reviewed by the RO in 
making its determination, are completely negative for any 
diagnosis, complaint, or abnormal finding pertaining to any 
thyroid condition or disorder.

Also of record in June 2006 were private records indicating 
that in February 2004 the Veteran underwent tranphenoidal 
resection of a pituitary madroademoma.  Subsequently, he 
suffered from hypogonadism and hypothyroidism.  

Evidence received since June 2006 includes duplicates of Dr. 
M.'s records showing the pituitary resection and subsequent 
drug therapy for hypogonadism and hypothyroidism.  VA records 
added to the file also show drug therapy for hypogonadism.

At his April 2009 hearing, the Veteran described the 
circumstances surrounding the pituitary resection and 
subsequent therapy.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a thyroid condition has not been submitted.  
The June 2006 denial was based on a finding that there was no 
evidence of the claimed condition in service and no nexus to 
service.  The evidence added to the record since the previous 
rating decision does not include any reliable evidence 
demonstrating a thyroid condition in service or a nexus 
between the current condition and service.  In sum, none of 
the evidence added to the record since the previous final 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a thyroid condition.  The Veteran's assertion that his 
thyroid condition was related to service had previously been 
voiced and were considered by the RO in adjudicating the 
claim originally; the current assertions are therefore 
cumulative.  Moreover, the Veteran has produced no reliable 
evidence demonstrating that his thyroid condition manifested 
in service.  Accordingly, none of the evidence added to the 
file since the June 2006 rating decision is new and material 
for the purpose of reopening the claim of entitlement to 
service connection for a thyroid condition.  Accordingly, the 
claim is not reopened.





ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to a right knee 
disability is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to pes planus is 
denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to jungle rot of 
the feet is denied.

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to a thyroid 
condition is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 30 
percent for his PTSD.  On VA examination in September 2007, 
the Veteran stated that he received psychotherapy at the 
Omaha Vet Center.  Records of that treatment should be 
obtained and associated with the record.  

The Veteran is advised that if there are additional records 
or information pertaining to his PTSD, he should properly 
identify or submit such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request records of treatment of the 
Veteran for PTSD from the Omaha Vet 
Center and associate them with the 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


